McGrath, C. J.
Suit is brought against relator in the Wayne circuit by a resident of this State, upon a cause of action which accrued in Canada. The defendant (relator here) appeared specially, and moved the court “to set aside and quas'h the service and dismiss the suit, for the reason that it was a foreign corporation, not organized under the laws of the State, and that *249plaintiff’s alleged cause of action did not accrue within the State, and that no lawful service of the declaration has been had upon it.” The circuit judge denied the motion, and defendant in this suit applies for a mandamus to compel the circuit judge to dismiss the suit.
The only question presented is whether the statutes provide for service of process in this class of cases. 2 How. Stat. § 8145, provides for service upon corporations not organized under the laws of this State in all cases where the cause of action accrues within the State. Respondent insists, however, that relator is “in this State,” under 3 How. Stat. § 8147. 3 How. Stat! § 8137, is section 3, chap. 1.16, Rev. Stat. 1846, as amended by Act No. 123, Pub. Acts 1877, and by Act No. 242, Pub. Acts 1887. It has been' repeatedly held that section 8137 applies only to domestic corporations. Newell v. Railway Co., 19 Mich. 335; Watson v. Wayne Circuit Judge, 24 Mich. 38; Reath v. Telegraph Co., 89 Mich. 22. In the last-named case it is said that suits against foreign corporations are authorized and regulated by sections 8145 and 8146. Section 8147 provides that such service shall be deemed as good and effectual as if made on the officers, stockholders, or members, or either of them, of said company. This section was enacted in 1849. The only statutory provision for service on officers, stockholders, or members of railway corporations' is section 8137. It is clear that section 8147 must be regarded as supplementing section 8137, and was intended to facilitate service upon domestic corporations.
The writ must issue as prayed.
Grant, Montgomery, and Hooker, JJ., concurred. Long, J., did not sit.